Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 January 2020 and 19 May 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixed first centralizer as recited in claim 7 and the “apertures” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “102” and “108”.  

The drawings are objected to because:
Regarding Figs. 6 and 7, the axes of the drawings need titles and associated units of measure.
Cross sectional views shown in Figs. 3 and 4 require hatching to illustrate the materials of which the various structural elements are composed.
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “to measure physical impact on the barrier caused a solid particle flow” is confusing.  Examiner has interpreted the aforementioned limitation as “to measure physical impact on the barrier caused by a solid particle flow”, as best understood.
Claim 13 recites the limitation "the lowering" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 21 - 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 2008/0307877).
Regarding claim 1, Cook discloses an apparatus comprising: a logging tool to be disposed into a borehole formed in a subsurface formation and having a borehole wall with a barrier (protective cage, not shown) positioned between the borehole wall and a center of the borehole, wherein the logging tool comprises: a central body (main body 51) having a longitudinal axis; a first extended member (arm 58) attached to the central body, wherein the first extended member is to extend extends away from the longitudinal axis; and a first mechanically sensitive sensor (56) mechanically coupled to the first extended member, the first mechanically sensitive sensor to measure physical impact on the barrier (protective cage) caused a solid particle flow beyond the barrier (Fig. 5; paragraphs 0013, 0032, 0041, and 0042).
Regarding claim 3, Cook further discloses the first mechanically sensitive sensor is a multi-dimensional sensor (piezoelectric sensor) (paragraph 0032).
Regarding claim 21, Cook further discloses a sand screen (protective cage surrounding sensors 56) (Fig. 5; paragraph 0042). 
Regarding claim 22, Cook further discloses the first extended member (58) is to extend from the longitudinal axis and in contact with the barrier (protective cage) (Fig. 5; paragraph 0042).
Regarding claim 23, Cook further discloses a characterization of the solid particle flow is determined based on the measured physical impact (paragraphs 0032 and 0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. 
Regarding claim 2, the embodiment of Fig. 5 of Cook further discloses a plurality of sensors; a plurality of extended members; and a second mechanically sensitive sensor mechanically coupled to the second extended member (paragraph 0041) but fails to disclose the second extended member is at different axial position on the central body from the first extended member.  The embodiment of Fig. 1 of Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second is at different axial position on the central body from the first extended 
Regarding claim 9, Cook further discloses a plurality of arms (58) and associated sensors (56) (Fig. 5; paragraph 0041).  Cook fails to disclose a fourth mechanically sensitive sensor.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of mechanically sensitive sensors as disclosed by Cook to include a fourth mechanically sensitive sensor as a design consideration to provide a desired resolution.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 10, Cook discloses a method comprising: a flow characterization tool into a borehole having a barrier (protective cage, not shown) such that the barrier is positioned between a wall of the borehole and the flow characterization tool, the flow characterization tool comprising: a central body (51) having a longitudinal axis, a first extended member (58) attached to the central body, wherein the first extended member extends away from the longitudinal axis, and a first mechanically sensitive sensor (56) attached to the first extended member; and acquiring a first set of measurements of one or more mechanical waves (piezoelectric or similar impact detectors) using the first mechanically sensitive sensor (Fig. 5; paragraphs 0013, 0032, 0041, and 0042).  Cook fails to explicitly teach wherein the one or more mechanical waves are transferred to the first extended member and are in response to a physical impact on the barrier caused by a solid particle flow beyond the barrier.  Examiner notes that the first extended member as taught by Cook is in contact with the impact sensor and, therefore, the one or 
Regarding claim 11, Cook further discloses a second extended member (58) attached to the central body (51), wherein a second mechanically sensitive sensor (58) is mechanically coupled to the second extended member, and wherein the method further comprises: acquiring a second set of measurements (via piezoelectric or similar impact detectors) of the one or more mechanical waves using the second mechanically sensitive sensor (piezoelectric or similar impact detectors), wherein the one or more mechanical waves are transferred to the second extended member and are in response to the physical impact on the barrier caused by a solid particle flow beyond the barrier: and characterizing a flow based on the second set of measurements (Fig. 5; paragraphs 0032, 0034, 0041, and 0042).
Regarding claim 24, Cook further discloses a sand screen (protective cage surrounding sensors 56) (Fig. 5; paragraph 0042).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Sheiretov et al. (US 2016/0032711). Cook fails to disclose the first extended member comprises an elastic material.  Sheiretov teaches a first extended member comprising either a rigid material or an elastic material (bowspring) (paragraph 0017).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the elastic material as taught by Sheiretov for the rigid material as disclosed by Cook as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 


s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Jacob (US 2012/0048541).
Regarding claim 5, Cook discloses all of the claim limitations except the first extended member comprises two or more rigid arms.  Jacob teaches a first extended member comprises two or more rigid arms (200, 202) (Fig. 2A; paragraphs 0046 – 0049).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first extended member as disclosed by Cook with the two or more rigid arms as taught by Jacob to ensure that the first extended member and the associated sensor(s) (108) remain in a fixed position relative to the central body.
Regarding claim 6, Cook discloses all of the claim limitations except a friction-reducing element is attached to a distal end of the first extended member.  Jacob teaches a friction-reducing element (bearings 206) is attached to a distal end of the first extended member (200, 202) (Fig. 2A; paragraph 0048) to allow the sensor pad (108) and the arms (200, 202) to pivot relative to one other.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Cook to include a friction-reducing element as taught by Jacob to allow the position of the sensor pad to be adjusted based upon the shape of the barrier and the casing and/or borehole.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Donzier et al. (US 2018/0003027).  Cook discloses all of the claim limitations except a first centralizer fixed to and co-axial with the central body; a second centralizer that is co-axial with the central body and longitudinally movable with respect to the central body, wherein the second centralizer is attached to the first extended member; and an elastic element having an elasticity along the longitudinal axis, wherein the elastic element is attached to the first centralizer and the second centralizer.  Donzier .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Petermann (US 5,092,423).  Cook discloses all of the claim limitations except the central body comprises an acoustic array tool, wherein the acoustic array tool comprises a set of radially distributed apertures. Petermann teaches the central body (housing member 100) comprises an acoustic array tool (pad 116 including geophones 134, 136, 138), wherein the acoustic array tool comprises a set of radially distributed apertures (unlabeled holes through which unlabeled pivotable connections between arms 120 and retainer member 122 extend; Fig. 7) (Fig. 7; col. 5, lines 28 - 64).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the acoustic array as taught by Petermann to detect acoustic waves generated by contact between solid particles and the barrier.

Claims 12 - 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Li (US 2019/0301258) in view of Li (US 2019/0301258).

Regarding claims 13 and 20, Cook fails to disclose the program code further comprises program code for determining whether a motion-generated noise satisfies one or more noise criteria; and slowing or stopping the lowering of the flow characterization tool in response to a determination that the motion-generated noise does not satisfy the one or more noise criteria.  Li teaches a program code (coded instructions 332) to perform methods, processes, and/or routines (paragraph 0064).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system and method as disclosed by Cook to include a program code as taught by Li to perform the methods, processes, and/or routines required to determine whether a motion-generated noise satisfies one or more noise criteria; and slow or stop the lowering of the flow characterization tool in response to a determination that the motion-generated noise does not satisfy 
Regarding claim 14, Cook fails to disclose acquiring a control measurement while lowering the central body, wherein the control measurement is acquired while solid particle flow is not in contact with the barrier; and characterizing a flow based on the control measurement.  Li teaches acquiring a control measurement.  Li teaches a program code (coded instructions 332) to perform methods, processes, and/or routines (paragraph 0064).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system and method as disclosed above to include the steps of acquiring a control measurement while lowering the central body, wherein the control measurement is acquired while solid particle flow is not in contact with the barrier; and characterizing a flow based on the control measurement to accurately characterize fluid flow in a borehole.
Regarding claim 15, Cook fails to disclose determining a measurement range having a lower bound frequency, wherein the lower bound frequency is greater than an average frequency of motion-induced noise generated by a motion of the flow characterization tool relative to the barrier; generating a comparison value by comparing the first set of measurements in the measurement range to a second set of measurements; and characterizing a flow based on the comparison value.  Li teaches a program code (coded instructions 332) to perform methods, processes, and/or routines (paragraph 0064).  ).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system and method as disclosed above to include the steps of determining a measurement range having a lower bound frequency, wherein the lower bound frequency is greater than an average frequency of motion-induced noise generated by a motion of the flow characterization tool relative to the barrier; generating a comparison value by comparing the first 
Regarding claim 16, Cook discloses a system comprising: a flow characterization tool comprising, a central body (51) having a longitudinal axis, a first extended member (58) attached to the central body, wherein the first extended member extends away from the longitudinal axis, and a first mechanically sensitive sensor (56) attached to the first extended member; and a borehole having a barrier (protective cage) (Fig. 5; paragraphs 0013, 0032, 0041, and 0042).  Cook fails to disclose a processor; and a machine-readable medium having program code executable by the processor to cause the system to, dispose the flow characterization tool into a borehole having a barrier such that the barrier is positioned between a wall of the borehole and the flow characterization tool, acquire a first set of measurements of one or more mechanical waves using the first mechanically sensitive sensor, wherein the one or more mechanical waves are transferred to the first extended member from the barrier, and characterize a flow beyond the barrier based on the first set of measurements. Li teaches a processor (312); and a machine-readable medium (computer program product including a non-transitory, computer-readable medium) having program code (coded instructions 332) executable by the processor to cause the system to perform desired methods, processes, and/or routines (paragraphs 0062 - 0064).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed by Cook to include the processor, machine-readable medium, and program code as taught by Li to perform the methods, processes, and/or routines required to dispose the flow characterization tool into a borehole having a barrier such that the barrier is positioned between a wall of the borehole and the flow characterization tool, acquire a first set of measurements of one or more mechanical waves (waves associated with the piezoelectric sensors as disclosed by Cook) using the first mechanically sensitive sensor (piezoelectric or similar impact detectors as disclosed by Cook), wherein the one or more mechanical waves are transferred to the first extended 
Regarding claim 17, the embodiment of Fig. 5 of Cook further discloses a plurality of sensors; a plurality of extended members; and a second mechanically sensitive sensor mechanically coupled to the second extended member (paragraph 0041) but fails to disclose the second extended member is at different axial position on the central body from the first extended member.  The embodiment of Fig. 1 of Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second is at different axial position on the central body from the first extended member (uppermost ring 14); and a second mechanically sensitive sensor (16) (Fig. 1; paragraphs 0025 - 0027).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus comprising a first mechanically sensitive sensor as disclosed in Fig. 5 of Cook with the first and second members as taught by the embodiment of Fig. 1 of Cook to provide a desired resolution.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Cook fails to disclose the program code to characterize the flow further comprises program code to characterize the flow based on the second set of measurements.  Li teaches a program code (coded instructions 332) to perform methods, processes, and/or routines (paragraph 0064).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed by Cook to include a program code as taught by Li to perform the methods, processes, and/or routines required to characterize the flow further comprises program code to characterize the flow based on the second set of measurements as a design consideration to collect multiple sets of data in order to provide a more accurate characterization of fluid flow in a borehole.
.

Claims 12 - 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Li (US 2019/0301258) in view of Chang (US 2015/0167402).
Regarding claims 12 and 18, Cook further discloses first mechanically sensitive sensor (piezoelectric sensor) is a multidimensional sensor, and wherein the first mechanically sensitive sensor can acquire a second set of measurements in an orthogonal direction relative to the first set of measurements (paragraph 0032).  Cook fails to disclose acquiring a second set of measurements.  Chang teaches a processor (330); and a machine-readable medium (tangible, non-transitory memory) having program code (program instructions) executable by the processor to cause the system to perform desired processes (paragraphs 0068 - 0070).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Cook to include the processor, machine-readable medium, and program code as taught by Chang to perform the step of acquiring a second set of measurements in order to accurately characterize fluid flow in a borehole.  Examiner notes that Chang teaches a processor and machine-readable medium for performing methods, processes, and routines and it would be obvious to use the processor and machine readable medium as taught by Chang to perform any desired methods, processes, and routines.
Regarding claims 13 and 20, Cook fails to disclose the program code further comprises program code for determining whether a motion-generated noise satisfies one or more noise criteria; and slowing or stopping the lowering of the flow characterization tool in response to a determination that the motion-generated noise does not satisfy the one or more noise criteria.  Chang teaches a program code (program instructions) to perform methods processes (paragraphs 0068 - 0070).  It would have 
Regarding claim 14, Cook fails to disclose acquiring a control measurement while lowering the central body, wherein the control measurement is acquired while solid particle flow is not in contact with the barrier; and characterizing a flow based on the control measurement.  Chang teaches acquiring a control measurement (paragraph 0068 - 0070).  Chang teaches a program code (program instructions) to perform processes (paragraphs 0068 - 0070).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system and method as disclosed above to include the steps of acquiring a control measurement while lowering the central body, wherein the control measurement is acquired while solid particle flow is not in contact with the barrier; and characterizing a flow based on the control measurement to accurately characterize fluid flow in a borehole.
Regarding claim 15, Cook fails to disclose determining a measurement range having a lower bound frequency, wherein the lower bound frequency is greater than an average frequency of motion-induced noise generated by a motion of the flow characterization tool relative to the barrier; generating a comparison value by comparing the first set of measurements in the measurement range to a second set of measurements; and characterizing a flow based on the comparison value.  Chang teaches a program code (program instructions) to perform processes (paragraphs 0068 - 0070).  ).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system and method as disclosed above to include the steps of 
Regarding claim 16, Cook discloses a system comprising: a flow characterization tool comprising, a central body (51) having a longitudinal axis, a first extended member (58) attached to the central body, wherein the first extended member extends away from the longitudinal axis, and a first mechanically sensitive sensor (56) attached to the first extended member; and a borehole having a barrier (protective cage) (Fig. 5; paragraphs 0013, 0032, 0041, and 0042).  Cook fails to disclose a processor; and a machine-readable medium having program code executable by the processor to cause the system to, dispose the flow characterization tool into a borehole having a barrier such that the barrier is positioned between a wall of the borehole and the flow characterization tool, acquire a first set of measurements of one or more mechanical waves using the first mechanically sensitive sensor, wherein the one or more mechanical waves are transferred to the first extended member from the barrier, and characterize a flow beyond the barrier based on the first set of measurements. Chang teaches a processor (330); and a machine-readable medium (tangible, non-transitory memory) having program code (program instructions) executable by the processor to cause the system to perform desired methods, processes, and/or routines (paragraphs 0068 - 0070).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed by Cook to include the processor, machine-readable medium, and program code as taught by Chang to perform the methods, processes, and/or routines required to dispose the flow characterization tool into a borehole having a barrier such that the barrier is positioned between a wall of the borehole and the flow characterization tool, acquire a first set of measurements of one or more mechanical waves (waves 
Regarding claim 17, the embodiment of Fig. 5 of Cook further discloses a plurality of sensors; a plurality of extended members; and a second mechanically sensitive sensor mechanically coupled to the second extended member (paragraph 0041) but fails to disclose the second extended member is at different axial position on the central body from the first extended member.  The embodiment of Fig. 1 of Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second is at different axial position on the central body from the first extended member (uppermost ring 14); and a second mechanically sensitive sensor (16) (Fig. 1; paragraphs 0025 - 0027).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus comprising a first mechanically sensitive sensor as disclosed in Fig. 5 of Cook with the first and second members as taught by the embodiment of Fig. 1 of Cook to provide a desired resolution.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Cook fails to disclose the program code to characterize the flow further comprises program code to characterize the flow based on the second set of measurements.  Chang teaches a program code (computer program instructions) to perform methods, processes, and/or routines (paragraphs 0068 - 0070).  It would have been considered obvious to one of ordinary skill in the 
Regarding claim 25, Cook further discloses a sand screen (protective cage surrounding sensors 56) (Fig. 5; paragraph 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/30/2021